Citation Nr: 0616590	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04 20-654	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office
 in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Billie J. Grey



INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1964.  

This matter came before the Board from a September 2003 
Rating Decision by the North Little Rock, Arkansas Regional 
Office.  That decision denied service connection for PTSD.

The veteran filed a Form 21-526 in May 2002 requesting 
compensation for PTSD because of being assigned to the color 
guard burial detail for 14 months.  The veteran states that 
seeing the upset families and being forced to do the 
emotional duty caused his PTSD.

The veteran filed a Notice of Disagreement in November 2003.  
The RO issued a statement of the case (SOC) in May 2004.  The 
veteran perfected his appeal by filing a VA Form 9, Notice of 
Appeal in May 2004.

In April 2005, the veteran was notified that he was scheduled 
for a hearing at the RO before a Veterans Law Judge, but he 
failed to report for his hearing in July 2005.  Because the 
veteran has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  38 C.F.R. § 20.704(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Veteran Claims Assistance Act of 2000 (VCAA) Notice Defect

A letter was sent to the veteran on May 26, 2002, to provide 
him with notice concerning the information and medical or lay 
evidence that is necessary to substantiate his claim.  See 
38 C.F.R. § 3.159(b)(1) (2005).  The notice provided, 
however, was defective in that it did not fully indicate what 
information and evidence is required to substantiate a claim 
for service connection.  In addition, it was recently held in 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 
2006), that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the VCAA notice 
provided in this case is legally deficient, a remand is 
required to correct this deficiency.  

Social Security Administration (SSA) records 

Although the veteran's Application for Compensation and/or 
Pension (VA Form 21-526) filed in May 2002 does not mention 
that he is receiving any Social Security Administration (SSA) 
benefits, both a Health Care for Homeless Veterans Contract 
form dated in March 2002, and counseling notes from April 
2002, include information that the veteran is receiving SSDI.  
However, the claims file does not contain a copy of any SSA 
decision or medical records supporting that decision.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  Consequently, a remand is 
required for purposes of obtaining these potentially relevant 
records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(3) (2005).

Medical treatment records

On the PTSD Questionnaire filed in June 2002, the veteran 
states that around 1995 he was hospitalized for drug and 
alcohol abuse, and depression, at the VA Medical Center in 
North Little Rock, Arkansas.  Additionally, in the Statement 
in Support of Claim filed in March 2003, the veteran mentions 
being treated at the VA Medical Center in North Little Rock, 
Arkansas in 1985, 1987, 1989, and 2001.  The claims file does 
not include any records concerning the treatment received 
during these periods of time.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a 
remand is required for purposes of obtaining copies of all 
records of treatment received by the veteran at the North 
Little Rock VAMC.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 
C.F.R. § 3.159(c)(3) (2005).  While some records have been 
obtained from this facility, many appear to be missing.  

Verification of Stressor

The veteran reports that his stressor relates to his service 
on a Color Guard Burial Detail in San Diego, California, for 
14 months.  Currently, the claims file contains his service 
medical records and his service personnel records.  His 
military service records confirm that he was assigned to the 
U.S. Naval Training Center at San Diego from May 1960 until 
May 1961.  A letter sent by VA to the US Armed Forces Center 
for Research of Unit Records (now called the U.S. Army and 
Joint Services Records Research Center) in August 2002 
requested confirmation of the color guard detail assignment, 
including performing funeral detail for many military 
burials.  In June 2003, the Center for Unit Records and 
Research replied that the request for the information being 
sought concerning military unit assignments, morning reports, 
and daily personnel actions should instead be sent to the 
National Personnel Records Center (NPRC).  There is no 
indication in the file, however, that any such follow-up 
request was made to the NPRC.  Accordingly, a remand is 
required for this development action to be completed.  

Accordingly, this case must be REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions to be 
completed:

1.  The AOJ should provide the appellant 
with a legally sufficient VCAA notice.  

2.  The AOJ should obtain from the Social 
Security Administration the records 
concerning the award to the appellant of 
SSA benefits, including the medical 
records relied upon in reaching that 
determination.  

3.  The AOJ should obtain all records of 
medical treatment provided to the 
appellant at the North Little Rock VAMC 
(and related outpatient clinics), dating 
from 1985 to the present.

4.  In accordance with the June 2003 
response received from the U.S. Army and 
Joint Services Records Research Center 
for Unit Records and Research, the 
request to obtain confirmation that the 
appellant served on color guard 
assignments, including performing funeral 
detail for many military burials, should 
be directed to the NPRC.  Information 
concerning the veteran's military unit 
assignments and any morning reports or 
daily personnel actions that would 
contain information as to such an 
assignment for the time period in 
question should be requested.  The 
veteran reports that he served on color 
guard and burial details from 
approximately May 1960 to October 1961.  

5.  Following completion of the 
foregoing, the veteran's service 
connection claim should be readjudicated.  
If, upon readjudication, the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the veteran's claim for 
benefits since this remand, with a 
discussion of all pertinent laws and 
regulations, including those pertaining 
to the VCAA.  The AOJ should allow an 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


